Title: To Alexander Hamilton from Rufus King, 2 July 1798
From: King, Rufus
To: Hamilton, Alexander


London July 2. 1798
Dear sir
France will pursue with us the Plan that she has elsewhere found successful. She will endeavour to overthrow us by the Divisions among ourselves which she will excite and support by all the means of which she is mistress. The Paris Papers of the 18. ulto. say le Citoyen Roziers est nommé Consul Genl. aux Etats unis. Gamier (en convenl. de Saintes) consul, & Boscq vice consul à Wilmington, Quillet, consul à Tanger, passe à Norfolk, Bosc à New York, et le Citoyen Sottin, ambassadeur pres la Republique Ligurienne, (& I presume the former Minister of Police) vient d’etre nommé Consul a New York.
If anything could exceed the past insolence of France, it would be this Attempt to plant in our chief Towns a corps of revolutionary agents under the mark of pub. Characters, and whom she expects, I hope falsely, that our Govt. will receive and permit to reside among us, after having herself repeatedly refused and expelled from her territories our pub. Ministers.
Another arreté of the Directory has added Havre to the Ports into which our vessels are forbid an Entry—so that we cannot now enter the Ports of Toulon, Rochefort, L’Orient, Brest, Dunkerque or Harve. Cadiz and the Texel are closed by the Br. Squadrons, and I apprehend that the Meuse will likewise be blockaded as the Br. north Sea fleet is by this time reinforced by the Russian Squadron.
We are still at a loss where Buena parte is bound—he sailed from Toulon the 19. of May. My opinion has been that Ireland was his object. At present it seems to be the general Opinion that he never intended to leave the Mediterranean. In a few Days we must hear of him. The Eng. confidently believe that he will fall into the Hands of Ad. Neilson who is in pursuit of him. In Ireland tho for some months there will be partial and unimportant Risings, the force of the Insurrection is broken and the Danger nearly over. The chief’s have been without much character and without any intellect. There is no indication that they have recd. a single musket from france, and in general they are without arms except Pikes. There is but one remedy for Ireland, and it is that which has proved so successful with Scotland. Ireland like Scotland must become an integral part of the Br. Empire, or she will continue ignorant, ill governed, oppressed, and wretched.
Yrs. &c
RK
Col Hamilton
